Title: From Benjamin Franklin to Samuel Cooper, 7 July 1773
From: Franklin, Benjamin
To: Cooper, Samuel


Dear Sir,
London, July 7, 1773.
I received your very valuable Favours of March 15, and April 23. It rejoices me to find your Health so far restored, that your Friends can again be benefitted by your Correspondence.
The Governor was certainly out in his Politicks, if he hoped to recommend himself here by entring upon that Dispute with the Assembly. His imprudence in bringing it at all upon the Tapis, and his bad Management of it; are almost equally censured. The Council and Assembly on the other hand have by the Coolness, Clearness and Force of their Answers, gained great Reputation.
The Unanimity of our Towns in their Sentiments of Liberty, gives me great Pleasure, as it shows the generally enlighten’d State of our People’s Minds, and demonstrates the Falshood of the Opinion much cultivated here by the Partisans of arbitrary Power in America, that only a small Faction among us were discontented with the late Measures. If that Unanimity can be discovered in all the Colonies, it will give much greater Weight to our future Remonstrances.

I heartily wish with you that some Line could be drawn, some Bill of Rights established for America, that might secure peace between the two Countries, so necessary to the Prosperity of both. But I think little Attention is like to be afforded by our Ministers to that salutary Work, till the breach becomes greater and more alarming, and then the Difficulty of repairing it will be greater in a tenfold Proportion.
I congratulate you on the finishing of your new Meeting-House. I have considered as well as I can without being on the Spot, the Intention of warming it by some Machine in the cold and damp Seasons. It must be a matter of Difficulty to warm sensibly all the Air in so large and so lofty a Room, especially if the Fire is not kept up in it constantly, on the common Week Days as well as Sundays; For tho’ the Machine be very large and made very hot, yet the Space of Air and quantity of Wall to be warmed is so great, that it must be long before any considerable Effect will be produced. Then the Air warmed below by the Machine being rarify’d and lighter will not spread among the People below as it would under a low Cieling, but will naturally rise to the Top of the Room, and can only descend again as it becomes cooler and must give Place to the succeeding warm rising Air. It will then descend by the Walls and Windows, which being very cold by the preceding Weeks Absence of Fire, will cool that descending Air so much in so long a descent, that it will fall very heavily and uncomfortably upon the Heads of all that happen to sit under it, and will proceed in cold Currents along the Floor to the warming Machine where-ever it is situated. This must continue till the Walls are warmed, for which I think one Day is by no means sufficient, and that therefore a Fire kindled in the Morning of the Sabbath will afford no Comfort to the Congregation that Day, except to a few that sit near it, and some Inconvenience to the rest from the Currents above-mentioned. If, however, your People, as they are rich, can afford it, and may be willing to indulge themselves, should chuse to keep up a constant Fire in the Winter Months, you may have from hence a Machine for the purpose, cast from the same Patterns with those now used at the Bank, or that in Lincoln’s-Inn Hall, which are placed in the middle of the respective Rooms. The Smoke of these descends, and passing under ground rises in some Chimney at a distance. Yours must be a Chimney built I suppose without the House; and as it ought to draw well, to prevent your being troubled with Smoke (as they often are at the Bank) it should be on the South side; but this I fear would disfigure your Front. That at Lincoln’s-Inn Hall draws better. They are in the Form of Temples, cast in Iron, with Columns, Cornishes, and every Member of elegant Architecture. And I mention casting them from the same Patterns or Moulds, because these being already made, a great deal of work and expence will thereby be saved. But if you can cast them in New-England, a large Vase, or an Antique Altar, which are more simple Forms, may answer the Purpose as well, and be more easily executed. Yet after all, when I consider the little Effect I have observed from these Machines in those great Rooms, the Complaints of People who have tried Buzaglo’s Stoves in Halls, and how far your Meeting-House must exceed them in all its Dimensions, I apprehend that after a great deal of Expence, and a good Deal of Dust in the Seats and in the Pews, which they constantly occasion, you will not find your Expectations answered. And persuaded as I am, from Philosophic Considerations, that no one ever catches the Disorder we call a Cold, from cold Air, and therefore never at Meeting; I should think it rather advisable to those who cannot well bear it, to guard against the short Inconvenience of cold Feet, (which only takes place towards the end of the Service) by Basses or Bear Skin Cases, to put the Legs in, or by small Stoves with a few Coals underfoot, more majorum.
You mention the Surprize of Gentlemen to whom those Letters have been communicated, at the Restrictions with which they were accompanied, and which they suppose render them incapable of answering any important End. The great Reason of forbidding their Publication, was an Apprehension that it might put all the possessors of such Correspondence here upon their Guard, and so prevent the obtaining more of it. And it was imagined that showing the Originals to so many as were named, and to a few such others as they might think fit, would be sufficient to establish the authenticity, and to spread thro’ the Province so just an Estimation of the Writers, as to strip them of all their deluded Friends, and demolish effectually their Interest and Influence. The Letters might be shown even to some of the Governor’s and Lieutenant Governor’s Partizans; and spoken of to every body; for there was no Restraint proposed to Talking of them, but only to copying. And possibly, as distant Objects seen only through a Mist appear larger, the same may happen from the Mystery in this Case. However this may be, the Terms given with them, could only be those with which they were received. There is still some Chance of procuring more, and some still more abominable.
The great Defect here is in all sorts of People a want of Attention to what passes in such remote Countries as America; an Unwillingness even to read any thing about them, if it appears a little lengthy; and a Disposition to postpone the Consideration of the Things they know they must at last consider; that so they may have time for what more immediately concerns them, and withal enjoy their Amusement and be undisturb’d in the universal Dissipation. In other Respects, tho’ some of the Great regard us with a jealous Eye, and some are angry with us, the Majority of the Nation rather wish us well, and have no Desire to infringe our Liberties. And many console themselves under the Apprehensions of declining Liberty here, that they or their Posterity shall be able to find her safe and vigorous in America. With sincere and great Esteem, I am, Dear Sir, Your most obedient humble Servant
B Franklin
Revd. Dr. Cooper.
